80 So.3d 917 (2011)
Ex parte INTERNATIONAL PAPER COMPANY.
Ex parte Chapman Forest Products, Inc.
(In re Jerry Elliott
v.
International Paper Company et al.).
Nos. 2090352 and 2090368.
Court of Civil Appeals of Alabama.
September 30, 2011.
Tara Waller Lockett and Keith S. Rivers of Carr Allison, Daphne, for petitioner International Raper Company.
Samuel M. Ingram and Patrick L. Hays, Jr., of Carpenter, Ingram & Mosholder, LLP, Montgomery, for petitioner Chapman Forest Products, Inc.
Max Cassady of Cassady & Cassady, P.C., Fairhope, for respondent.


*918 After Issuance of Writs of Mandamus by Alabama Supreme Court

PER CURIAM.
On December 30, 2010, this court issued an opinion in case nos. 2090352 and 2090368 granting the petitions for a writ of mandamus filed by International Paper Company and Chapman Forest Products, Inc., and directing the Conecuh Circuit Court to transfer the underlying workers' compensation action filed by Jerry Elliott to the Butler Circuit Court. See Ex parte International Paper Co., [Ms. 2090352, Dec. 30, 2010] 80 So.3d 903 (Ala.Civ.App. 2010). Elliott then petitioned the Alabama Supreme Court for writs of mandamus directing this court to quash the writs of mandamus issued by this court on December 30, 2010. The supreme court, on August 19, 2011, granted Elliott's petitions and directed this court to "quash the writs of mandamus it issued on December 30, 2010, . . . requiring the Conecuh Circuit Court to transfer the case to Butler County." Ex parte Elliott, [Ms. 1100479, Aug. 19, 2011] 80 So.3d 908 (Ala.2011). Accordingly, in compliance with the supreme court's opinion, we hereby quash the writs of mandamus issued by this court on December 30, 2010.
2090352WRIT QUASHED.
2090368WRIT QUASHED.
All the judges concur.